Citation Nr: 0928671	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-36 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to apportionment of the Veteran's disability 
compensation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 until March 
1984.

The appellant was the custodian of [redacted], whom 
she claims was the Veteran's child, and is seeking 
apportionment benefits on his behalf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An apportionment claim is a "contested claim" and is subject 
to special procedural regulations. See 38 C.F.R. §§ 19.100, 
19.101, 19.102, 20.500, 20.501, 20.502, 20.503, 20.504 
(2008).  Under 38 C.F.R. § 19.100, all interested parties 
will be specifically notified of the action taken by the 
agency of original jurisdiction in a simultaneously contested 
claim and of the right and time limit for initiating an 
appeal, as well as hearing and representation rights.  Under 
38 C.F.R. § 19.101 (2008), upon the filing of a notice of 
disagreement in a simultaneously contested claim, all 
interested parties will be furnished with a copy of the 
Statement of the Case.  Under 38 C.F.R. § 19.102 (2008), when 
a Substantive Appeal is filed in a simultaneously contested 
claim, the content of the Substantive Appeal will be 
furnished to the other contesting parties to the extent that 
it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  If a hearing is scheduled 
for any party to a simultaneously contested claim, the other 
contesting claimants and their representatives, if any, will 
be notified and afforded an opportunity to be present.  The 
appellant will be allowed to present opening testimony and 
argument.  Thereafter, any other contesting party who wishes 
to do so may present testimony and argument.  The appellant 
will then be allowed an opportunity to present testimony and 
argument in rebuttal.   Cross-examination will not be 
allowed. 38 C.F.R. § 20.713.

A review of the record reflects that the contested claims 
procedures have not been met.  In the present case, a copy of 
the March 2007 rating decision was sent to both parties.  The 
appellant filed a notice of disagreement in May 2007.  
Subsequently, the RO issued an October 2007 Statement of the 
Case and a copy was provided to both the appellant and the 
Veteran.  In the cover letter to the Veteran, he was advised 
that the copy was being sent to him for informational 
purposes only, and the Statement of the Case did not require 
any action on his part.  He was also advised that he would be 
notified if an appeal was filed and would be given the 
opportunity to respond.  

Subsequently, in October 2007, the appellant submitted a 
timely Appeal To Board Of Veterans' Appeals (VA Form 9).  A 
copy of that VA Form 9, or a summary of the content, was not 
provided to the Veteran.  See 38 C.F.R. § 19.102.  

Furthermore, the appellant requested a Travel Board hearing 
in connection with her claim.  In October 2008, the RO sent 
notification of a November 2008 hearing to the Veteran but 
mailed the notice to the appellant's address.  In November 
2008, the Veteran's representative requested the Travel Board 
hearing be rescheduled as the Veteran would be unable to 
attend.  The hearing was rescheduled for June 2009 and a May 
2009 letter was mailed to the Veteran advising him of the new 
hearing date.  The appellant was not notified of the hearing.  

The Veteran contacted the RO in May 2009 and indicated he was 
advised he had a Travel Board hearing but was unaware of any 
pending appeals.  The RO informed him there was an active 
appeal for apportionment and provided the appellant's name.  
The Veteran indicated the letter was sent to his address and 
the RO requested he return the letter.  The Veteran indicated 
he would attempt to contact the appellant and let her know of 
the scheduled hearing and the RO also noted another letter 
would be issued to the appellant.  It does not appear that 
the RO informed the Veteran that he could also appear at this 
hearing.  38 C.F.R. § 20.504.

The June 2009 hearing was held; however, only the appellant 
attended.  As noted above, if a hearing is scheduled for any 
party to a simultaneously contested claim, the other 
contesting claimant and his representative, if any, will be 
notified and afforded an opportunity to be present. 38 C.F.R. 
§ 20.713(a).  As the record is unclear as to whether the 
Veteran was given the opportunity to attend the June 2009 
hearing, the claim must be remanded to ensure that the 
contested claims procedures have been followed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the claims 
file and ensure that all contested claims 
procedures have been followed. The RO/AMC 
should furnish the Veteran a copy of the 
appellant's October 2007 Substantive 
Appeal (or the content of the Substantive 
Appeal) and the June 2009 hearing 
transcript.

2.  The RO/AMC should allow the Veteran 
the opportunity to respond to the June 
2009 hearing and/or request his own 
hearing.

3.  The RO/AMC will then review the claims 
file and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claims adjudication.

4.  The RO/AMC will then readjudicate the 
appellant's claim.  If the benefits sought 
on appeal remain denied, the parties and 
their representatives should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals (Court) for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




